                                                                      . DISTRI T OU!U,    -1
                                                         NORTI-iERN DJSTRlC f Qlo TEXAS
                                                                        FILED
                  IN THE UNITED STATES DISTRICT C URT
                   FOR THE NORTHERN DISTRICT OF TE AS
                                                              r:;~"--~
                                                              t__::  LUI_:__j
                           FORT WORTH DIVISION       CLERK, U.S. DISTRiCT COURT
RICHARD DEMON DONALDSON,              §                      By            \kputy
                                      §
                  Applicant,          §
                                      §
v.                                    §         No. 4:18-CV-816-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                  Respondent.         §



                              MEMORANDUM OPINION
                                      and
                                     ORDER

      Before the court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C.     §   2254 filed by applicant, Richard Demon

Donaldson, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ), respondent. After having considered the

pleadings and relief sought by applicant, the court has concluded

that the petition should be denied.

                  I. FACTUAL AND PROCEDURAL HISTORY

      A jury in Tarrant County, Texas, Case No. 1293976D, found
                                                                  1
applicant guilty of continuous sexual assault of Ann,                 a child

under the age of 14, and assessed his punishment at 25 years'

confinement.    (Clerk's R. 128.) His conviction was affirmed on


      1The state appellate court used this pseudonym to protect the identity
of the child victim. (Mem. Op. 2 n.2.) This court also uses the pseudonym in
referring to the child victim.
appeal and the Texas Court of Criminal Appeals refused his

petition for discretionary review.            (Docket Sheet 2.) Applicant

also sought postconviction state habeas-corpus relief, to no

avail.      (SHR 2-18. 2 ) This federal habeas-corpus petition

challenging his conviction followed.

                                    II. ISSUES

      In one ground for relief, applicant asserts that his trial

counsel was ineffective by failing to object to the trial court's

response to a jury note during deliberation in the guilt/

innocence phase of trial.         (Pet. 6.)

                              III. RULE 5 STATEMENT

      Respondent believes that applicant has exhausted his state

court remedies as to the claim raised and that the application is

neither barred by limitations nor the successive-petition bar.

(Resp't's Answer 3.)

                             IV. STANDARD OF REVIEW

      A    §   2254 habeas application is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act          (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as



      2
          "SHR" refers to the court record of applicant's state habeas
proceeding in WR-88,290-02.

                                         2
determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C.      §   2254(d) (1)-(2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).

     The statute also requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. An applicant has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.   §   2254(e)(l); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v.     Taylor, 529 U.S. 362, 399 (2000).

     Additionally, where, as here, the Texas Court of Criminal

Appeals, the state's highest criminal court, denies relief on a

state habeas-corpus application without written order, typically

it is an adjudication on the merits, which is likewise entitled

to this presumption. Richter, 562 U.S. at 100; Ex parte Torres,

943 S.W.2d 469, 472   (Tex. Crim. App. 1997). In such a situation,

a federal court "should 'look through' the unexplained decision

to the last related state-court decision providing" particular

reasons, both legal and factual, "presume that the unexplained

decision adopted the same reasoning," and give appropriate

deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92 (2018)   0




                                   3
                            V. DISCUSSION

       A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Strickland v. Washington,   466 U.S. 668,   688   (1984). To

establish ineffective assistance of counsel, an applicant must

show (1) that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different. Strickland,   466 U.S. at 688. In applying this

test, a court must indulge a strong presumption that counsel's

conduct fell within the wide range of reasonable professional

assistance.   Id. at 668, 688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight.          Id. at

689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of       §   2254 (d) (1)

See Gregory v. Thaler, 601 F. 3d 347, 351 (5th Cir. 2010). Where,

as here, the state courts adjudicated the ineffective-assistance

claims on the merits, this court must review applicant's claims

under the "doubly deferential" standards of both Strickland and           §

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal question" for this court is not "whether


                                 4
defense counsel's performance fell below Strickland's standardn;

it is "whether the state court's application of the Strickland

standard was unreasonable.n Richter, 562 U.S. at 101, 105.

      Applicant claims that his trial counsel were ineffective by

failing to object to the trial court's response to jury note

number one requesting Ann's trial testimony and her "forensic

video interviewn and, relevant to this case, asking "[d]oes

[Ann's mother] have the ability to stop the case before trial for

any reason during the 4 years?n           (Clerk's R. 120.) The court's

response was "Your question 'Does [Ann's mother] have the ability

to stop the case before trial for any reason during the four

years' is not in evidence before you.n (Id. at 119.) In the state

habeas proceedings, lead counsel Mark D. Scott responded to

applicant's allegation by affidavit as follows:

           This question itself was answered properly by the
      court and accordingly an objection was not proper. This
      was not something in evidence to the jury and objecting
      to such a response would not change the court's answer.
      What the question does indicate is a possibility of the
      jury considering alternative theories of the events.
      Per another jury request made at the same time, the
      court sent in the forensic interview video of the
      accuser. When combined with the request involving the
      accuser's mother, this turn of events seemed to
      indicate that the jury was strongly considering the
      defense we used.
                                      3
(SHR 144   (emphasis in original).        )


      Based on counsel's affidavit, the documentary record, and


      3co-counsel, Adam C. Burney, answered identically in his affidavit.   (Id.
at 146-47.)

                                      5
his own recollection of the trial proceedings, the state habeas

judge adopted the following proposed findings of fact on the

issue:

     70.    Mr. Scott agreed with the trial court to not
            answer the substance of the jury note regarding
            whether [Ann's mother] could have prevented this
            case from going to trial because that was not in
            evidence before them.

     71.    Mr. Scott did not object to the trial court's
            answer to the jury note because he concluded it
            was proper.

     72.    Mr. Scott's decision to not object to the trial
            court's answer to the jury note was the result of
            reasonable trial strategy.

(SHR 168 (record citations omitted).)

     Based on those findings,   the state court concluded that

applicant failed to prove either prong of the Strickland

standard.   (Id. at 173-74.) Applicant has not presented clear and

convincing evidence to rebut the presumptive correctness of the

state court's factual findings.   Thus, deferring to those

findings,   the state court's application of Strickland is not

objectively unreasonable.

     Applicant asserts that the trial court's response confused

the jury and constituted an "opinionated supplemental

instruction" to the jury, which somehow conveyed the court's

opinion of the case or a factual issue raised by the

evidence-i.e., whether the victim's mother concocted the

allegations of sexual abuse out of vengeance.   (Applicant's Mem.


                                  6
21-23, 27-28.) He urges that it is reasonable to infer from the

jury's note that the jury believed the weight of the evidence

"preponderatedu in favor of his defensive theory and that the

court's response, "delivered to the jury with the force of law

and dually with no law to guide it,u         . "undoubtedly had a

pervasive effect on how the jury now viewed the evidence from

it's own previous drawn inferenced [sic] conclusion.u (Id.

(emphasis in original).) However, the information requested by

the jury was not in evidence, and,   contrar~plicant's
assertion, the trial court's response was non-substantive and

neutral. Counsel is not required to make frivolous objections.

See Johnson v. Cockrell, 306 F. 3d 249, 255    (5th Cir. 2002).

Furthermore, as noted by respondent, the jury could have still

found that the victim's mother fabricated the allegations based

on the evidence at trial, namely, applicant's testimony.

(Resp't's Answer 12; Reporter's R., vol. 4,     148-61, 173, 176-77.)

Thus, the response that the issue was "not in evidenceu did not

have the effect of foreclosing applicant's only viable defense.

     For the reasons discussed herein,

     The court ORDERS that the petition of applicant for a writ

of habeas corpus pursuant to 28 U.S.C.   §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of




                                7
appealability be, and is hereby, denied.

     SIGNED November   _ _..(p..,..__,   2 01 9 .




                                         8
